DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 12-28-2021 has been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Response to Amendment
The amendments are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom (US 2008/0272562 A1) in view of Becker (US 20180149739 A1) and Myggen (US 20140095023 A1).

REGARDING CLAIM 13, Sabelstrom disclose, an interface to receive data that indicate a target height of the at least one part of the utility vehicle at the predetermined location (processor receives data that indicate a predefined chassis height when the vehicle is currently at a stored position, [0014]-[0015] [0018]); a control unit which is coupled to the position determination device and to the height adjustment device (the chassis height adjusting devices is combined with a position sensing system, e.g. GPS, [0017]-[0018]), and is configured, based on a determined position, to prompt the height adjustment device of the utility vehicle to adjust the height of the at least one part of the utility vehicle to the target height (based on the predefined location, lower or raising (adjusts) the chassis to a predefined chassis height assigned,[0029]),and a sensor unit coupled to the control unit and having at least one of the following: a radar, a laser scanner, a wireless transmission device, a mobile radio module, a differential or global-positioning system, a camera and a further location system (the system is combined with a position sensing system and having a camera and GPS, [0018]-[0045]); wherein the control unit is configured to determine a relative position on the basis of data from the sensor unit (sensing system to determine or detect a location, [claim 6]).
Sabelstrom does  not explicitly disclose, wherein the control unit is configured, based on the sensor data from the sensor unit, to acquire a reference point in surroundings of the utility vehicle and to determine a position of the utility vehicle in relation to the reference point.
However, in the same field of endeavor, Becker discloses, wherein the control unit is configured, based on the sensor data from the sensor unit, to acquire a reference point in surroundings of the utility vehicle (acquire the reference point fixed on the vehicle based on the radar sensor data, [0057]-[0059]) and to determine a position of the utility vehicle in relation to the reference point (provide a position of the vehicle based (relation to) on the reference point, [0060]-[0062]), for the benefit of ascertaining of a corrected vehicle position based on the GNS vehicle position and the comparison (Becker: [ABS]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a height adjustment system for a vehicle disclosed by a modified Sabelstrom to include 
Sabelstrom in view of Becker do not explicitly disclose, wherein the relative position, including a vertical position, is determined with reference to a known fixed point, including a structure and/or a marking.
However, in the same field of endeavor, Myggen discloses, [0035] “FIG. 3 illustrates the basic methodology of the invention...This embodiment is configured to automatically adjust the vehicle ride height each time the vehicle is in a particular location...For example, the user may have a very steep driveway with a sharp change in incline at the driveway entrance or at the garage entrance...By inputting the coordinates for each of these locations into controller 107 and memory 203, the vehicle can be configured to automatically adjust ride height as the car approaches each preset location, thus avoiding potential vehicle damage...Controller 107 can be configured to monitor vehicle speed using sensors 213, thus insuring that regardless of vehicle speed, the ride height will be adjusted prior to reaching each preset location. Controller 107 can also be configured to begin adjusting ride height a preset distance before reaching a preset location, thus insuring that the desired ride height is achieved before the vehicle reaches the preset location”; [see at least FIG. 3, 4, 16] wherein the relative position, including a vertical position, is determined with reference to a known fixed point, including a structure and/or a marking can be observed, for the benefit of avoiding potential vehicle damage (Myggen: [0034],[0035]).


REGARDING CLAIM 14, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom also discloses, the system, wherein the interface is configured to receive the data regarding the target height from a remote database, using a wireless connection (adjust the height of the vehicle using a wireless remote control [0042]), and to store values for the target height together with the position of the predetermined location (store actual setting of the system that includes information of adjusted height of the chassis and a given position [0037]-[0038]).

REGARDING CLAIM 15, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom also discloses, the control unit is configured to determine an instantaneous distance of the utility vehicle to the predetermined location or an expected duration until the utility vehicle reaches the predetermined location or to query this from the position determination device, and to prompt the height adjustment device to adjust the height when the instantaneous distance or the expected duration until arrival at the predetermined location lies below a threshold value (the GPS automatically recognizes the present location of the vehicle and automatically adjust the height of the vehicle to correspond to a loading ramp at this location [0018]).

REGARDING CLAIM 16, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom also discloses, the control unit is configured to determine a vertical position of the at least one part of the utility vehicle on the basis of data from the position determination device or to query this from the position determination device (a potentiometer is position on the chassis to detect the change in height of the axle [0026]).

REGARDING CLAIM 21, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom also discloses, the control unit is configured to prompt the height adjustment without interaction with the driver of the utility vehicle (so the driver do not have to do the adjustments when the vehicle is parked [0033]), so that the system is implementable in a self-driving utility vehicle (the system automatically adjust the height of the vehicle [0018]).

REGARDING CLAIM 22, Limitations and motivations addressed, see claim 13 above (supra).

REGARDING CLAIM 23, Sabelstrom in view of Becker and Myggen remain as applied above to claim 22, and further, Sabelstrom also discloses, the at least one part of a utility vehicle is a floor of a vehicle entrance or a characteristic highest elevation of the utility vehicle or a side (one part of a utility vehicle in the present invention is axle and a chassis height, [0030]).

REGARDING CLAIM 24, Limitations and motivations addressed, see claim 13 above (supra).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom (US 2008/0272562 A1) in view of Becker (US 20180149739 A1)  and Myggen (US 20140095023 A1)  as applied to claim 13 above, and in further view of You (US 2017/0129535 Al).

REGARDING CLAIM 17, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom in view of Becker and Myggen do not explicitly disclose, the control unit is configured to determine the position in at least one horizontal coordinate on the basis of data from the position determination device or to query this from the position determination device.
However, in the same field of endeavor, You discloses, the control unit is configured to determine the position in at least one horizontal coordinate on the basis of data from the position determination device or to query this from the position determination device (the controller obtains the horizontal coordinate of the vehicle, [0048]), for the benefit of determining a sensitivity that corresponds to a vertical coordinate of the vanishing point in a matrix and determining an initial steering angle that corresponds to a horizontal coordinate [0010].
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom (US 2008/0272562 A1) in view of Becker (US 20180149739 A1) and Myggen (US 20140095023 A1) as applied to claim 13 above, and in further view of Nelson (CN 105229423 A).

REGARDING CLAIM 20, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom in view of Becker and Myggen do not explicitly disclose, the utility vehicle has at least one dynamic vehicle sensor that is configured to determine a speed and/or change of direction of the utility vehicle, and wherein the control unit is configured, based on the sensor data from the at least one dynamic vehicle sensor, to determine at least one change of position in relation to a previously acquired position, so as to allow tracking of a movement path.
However, in the same field of endeavor, Nelson discloses, the utility vehicle has at least one dynamic vehicle sensor that is configured to determine a speed and/or change of direction of the utility vehicle (steering angle sensor for estimate the direction angle and the vehicle direction [0071]), and wherein the control unit is configured, based on the sensor data from the (controller 924 receives the data information from the electronic data processing system (46, 146, 246, or 346) substantially linear path as vehicle at the first point and the second point and tracking or following the vehicle, [0073]), for the benefit of providing a method and system for controlling an implement associated with a vehicle without the expense of a robust display; particularly for controlling off-road vehicle guidance [0004].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a height adjustment system for a vehicle disclosed by a modified Sabelstrom to include determining speed and direction/heading/POS information taught by Nelson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method and system for controlling an implement associated with a vehicle without the expense of a robust display; particularly for controlling off-road vehicle guidance.

Response to Arguments
Applicant’s arguments with respect to rejection of claim 13 (22 and 24 parallel in scope) under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument (teaching newly added limitations to independent claims 13, 22, and 24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/MACEEH ANWARI/             Primary Examiner, Art Unit 3663